DETAILED ACTION
Drawings
The drawings were received on 1/22/21.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/21, 10/11/21, 10/12/21 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Berkowitz on 3/7/2022.
The application has been amended as follows: 

1-34. (Canceled.)

35. (Currently Amended) A method implemented by a wireless
transmit/receive unit (WTRU), the method comprising:
determining, by the WTRU, preference information associated with an application
of the WTRU, the preference information indicating a preferred continuity type;
sending, by the WTRU, a first message including the determined preference
information;

using a first session associated with a first IP address, the flow being associated with
the application of the WTRU;
receiving, by the WTRU, a second message triggering an establishment of a
second session and indicating the preferred continuity type indicated in the sent
preference information is confirmed as a continuity type associated with the application;
establishing, by the WTRU, the second session associated with the second
anchor point;
determining whether moving of the flow to the second session is prior to or after
a deactivation of the first session based on the confirmed continuity type;
moving, by the WTRU, the flow from the first session that is associated with the
first IP address to the second session that is associated with a second IP address; 


on condition that the confirmed continuity type is a continuity of a first type,
deactivating the first session after the moving of the flow to the second session.

36. (Currently Amended) The method of claim 35, wherein, on condition that
the confirmed continuity type is a continuity of a second type, deactivating the first session 

37. (Currently Amended) The method of claim 35, wherein, for the continuity
of the first type, the preference information indicates, for the flow associated with the
application, that the deactivation of the first session associated with the first anchor
point is after the
anchor point.

38. (Currently Amended) The method of claim 35, wherein, for the continuity
of the second type, the preference information indicates, for the flow associated with the
application, that the deactivation of the first session associated with the first anchor
point is before the
anchor point.

39. (Previously Presented) The method of claim 35, wherein the first anchor
point corresponds to a first gateway and the second anchor point corresponds to a
second, different gateway.

40. (Previously Presented) The method of claim 35, further comprising
receiving, by the WTRU, information indicating one or more policies associated with the
application of the WTRU, 
wherein the determining of preference information is based on the one or more
indicated policies.

41. (Previously Presented) The method of claim 35, wherein the first
message is a non-access stratum message and the preference information is an
information element (IE) of the non-access stratum (NAS) message.

42. (Previously Presented) The method of claim 35, wherein the deactivating
of the first session includes requesting, by the WTRU, the deactivation of the first session.
43. (Previously Presented) The method of claim 35, wherein the deactivating
of the first session includes determining, by the WTRU, that no information has been
received via the first session for a given period of time.

comprising:
a processor configured to determine preference information associated with an
application of the WTRU, the preference information indicating a preferred continuity
type; and
a transmitter/receiver configured to:
send a first message including the determined preference information;
communicate data associated with a flow via a 
a 
application of the WTRU
receive a second message to trigger an establishment of a second
session and to indicate that the preferred continuity type indicated in the sent
preference information is confirmed as the continuity type associated with the
application,
wherein the processor is configured to:
establish the second session associated with a 
determine whether a movement of the flow to the second session is prior
to or after a deactivation of the first session based on the confirmed continuity type
move the flow from the first session associated with the first IP address to
the second session associated with a second IP address, and
on condition that the confirmed continuity type is a continuity of a first type,
after the flow is moved to the second session, deactivate the first session

.


of the first type, the preference information indicates, for the flow associated with the
application, that the 
point is after the 
anchor point.

46. (Currently Amended) The WTRU of claim 44, wherein:
the processor is configured to deactivate the first session prior to the flow being
moved to the second session, on condition that the confirmed continuity type is a
continuity of a second type, and

indicates, for the flow associated with the application, that the 
session associated with the first anchor point is before the 
second session associated with the second anchor point.
47. (Previously Presented) The WTRU of claim 44, wherein the first anchor
point corresponds to a first gateway and the second anchor point corresponds to a
second, different gateway.

48. (Previously Presented) The WTRU of claim 44, wherein the first message
is a non-access stratum (NAS) message and the preference information includes an
information element (IE) of the non-access stratum (NAS) message.

49. (Previously Presented) The WTRU of claim 44, wherein:
the transmitter/receiver is configured to receive information indicating one or
more policies associated with the application of the WTRU; and
the processor is configured to determine the preference information, based on


50. (Previously Presented) The WTRU of claim 44, wherein the processor is
configured to:
determine that no information has been received via the first session for a given
period of time; and
request the deactivation of the first session.

51. (Currently Amended) A wireless transmit/receive unit (WTRU),
comprising:
a processor configured to determine preference information associated with an
application of the WTRU, the preference information indicating a continuity type, in
which after a flow is moved from a first session to a second session, the first session is
deactivated; and
a transmitter/receiver configured to:
send a first message including the determined preference information;
communicate data associated with the flow via a 
using the first session associated with a first IP address, the flow being associated with
the application of the WTRU; and
receive a second message to trigger an establishment of the second
session and to indicate confirmation of the continuity type to be used for the application,
wherein the processor is configured to:
establish the second session associated with a 
move the flow from the first session associated with the first IP address to
the second session associated with a second IP address, and
after the flow is moved to the second session, communicate data

associated with the 
with the conformation.

52. (Currently Amended) The WTRU of claim 51, wherein the preference
information indicates, for the flow associated with the application, that a deactivation of the first session associated with the first anchor point is after the 
second session associated with the second anchor point.

53. (Previously Presented) The WTRU of claim 51, wherein the first message
is a non-access stratum (NAS) message and the preference information includes an
information element (IE) of the non-access stratum (NAS) message.

54. (Previously Presented) The WTRU of claim 51, wherein:
the transmitter/receiver is configured to receive information indicating one or
more policies associated with the application of the WTRU; and
the processor is configured to determine the preference information, based on
the one or more indicated policies.

Allowable Subject Matter
Claims 35-54 (renumbered 1-20) are allowed.

Amended claims 35-54 (renumbered 1-20) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 35, … receiving, by the WTRU, a second message triggering an establishment of a second session and indicating the preferred continuity type indicated in the sent preference information is confirmed as a continuity type associated with the application; establishing, by the WTRU, the second session associated with the second anchor  oint; determining whether moving of the flow to the second session is prior to or after a deactivation of the first session based on the confirmed continuity type; moving, by the WTRU, the flow from the first session that is associated with the first IP address to the second session that is associated with a second IP address …in combination with other limitations recited as specified in Claim 35.

The first closest prior art of record is CISCO: "Selected IP Traffic Offload for LTE at SI", 3GPP DRAFT; S2-100771_WAS S2-100493_CISCO_SIP FOR LTE AT SI, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; t ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. SA WG2, no. Shenzhen; 20100118, 21 January 2010 (2010-01 -21), herein Cisco. Cisco teaches using different PDN connections for offload traffic and non-offload traffic. Cisco teaches an MME connected to a SGW that is connected to a PGW. Cisco also teaches sending, by the WTRU, a first message including the determined preference information; communicating, by the WTRU, data associated with a flow via a first anchor point using a first session associated with a first IP address, the flow being associated with the application of the WTRU; receiving, by the WTRU, a second message triggering an establishment of a second session. Cisco does not teach the italicized limitations above.

The second closest prior art of record is Stojanovski et al (Patent No: 9,693,275), herein Stojanovski.  Stojanovski discloses an MME receiving from a node communicating with a UE, information including SIPTO permission indicating that a user has provided consent to allow SIPTO. Stojanovski also the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance. Further reasons for allowance can be found in the parent application prosecution history.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enomoto et al (Pub No: 2015/0146533)(Fig 10-14, [0073]-[0188]).
Sirotkin et al (Pub No: 2014/0177590) (Fig 3-7, [0028-0040])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469